Citation Nr: 0418584	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Board finds that additional development is necessary 
prior to the completion of its appellate review with respect 
to the issues of entitlement to service connection for 
bilateral hearing impairment and tinnitus.  Service 
connection was previously denied for defective hearing in the 
right ear, malaria and a kidney condition, in a rating 
decision, dated in December 1988.  In a December 1988 
statement, the veteran was notified that disability benefits 
could not be granted although service connection was 
established for malaria at a noncompensable rating.  Nothing 
specific was stated with respect to the denial of service 
connection for defective hearing of the right ear.  This form 
of notice is insufficient to notify the veteran of the 
determination and a de novo review of the evidence is 
warranted.  

The veteran contends that he is entitled to service 
connection for bilateral defective hearing with ringing in 
the ears.  In a January 2004 videoconference hearing, the 
veteran provided testimony to the effect that the onset of 
these conditions occurred when he was stationed in Vietnam 
from 1965 to 1966.  At that time, he was assigned to 101st 
Airborne Division 502nd INF Co.  It is his opinion that he 
lost his hearing as a result of acoustic trauma from constant 
artillery fire that occurred at all times of night.  

The veteran's service medical records show no hearing loss 
found upon medical examination for entrance into active 
service in January 1963.  The veteran indicated on the report 
completed at that time that he had a medical history 
remarkable for ear, nose and throat trouble.  Specifically he 
had ear trouble in the right ear, but stated that he had "no 
trouble for 4 years.  In February 1964, the veteran was seen 
for evaluation of hearing in the left ear.  At that time, it 
was noted that the veteran had a "dead" right ear, possibly 
due to a history of rheumatic fever.  The examiner noted no 
change in the left ear over the previous 1 year.  The veteran 
was advised to avoid acoustic trauma.  Audiometric testing, 
conducted in February 1964 showed thresholds of 5, 0, 5 and 
40 at 500, 1,000, 2000 and 4000 hertz, respectively in the 
left.  These finding, when translated to ISO units are 20, 
10, 15 and 45 at the same tested frequencies.  Thresholds in 
the right ear were 55 decibels or more, which when translated 
to ISO were 70 decibels or more.  The report of the 
examination for separation did not show any hearing 
impairment.  No audiometric testing was conducted at that 
time; instead, both whispered voice and spoken voice tests 
were 15/15.  The veteran's service medical records are 
entirely negative for complaints or findings of tinnitus.  

A private treatment report, dated in May 2002 shows that the 
veteran had a medical history remarkable for military and 
occupational noise exposure and bilateral tinnitus.  
Specifically, he reported exposure to significant combat 
noise exposure in Vietnam from both weapons and machinery and 
occupational noise in a factory setting.  Previous 
evaluations noted a profound sensorineural hearing loss in 
the right ear.  The veteran was noted to have a hearing loss 
since 1973.  

Additional development is necessary in order to retrieve 
records of evaluation and treatment provided for the 
veteran's hearing impairment and tinnitus from 1966, when he 
was separated from military service.  Moreover, additional 
examination with a nexus opinion would be helpful in 
determining whether existing disability was incurred in or 
aggravated by the veteran's military service.  

The veteran also testified that he developed a bilateral knee 
disability as a result of his airborne training in the 
military.  He reported that he began treatment for knee pain 
in 1995.  The veteran denied having any post-service knee 
injuries.  The veteran's service medical records show no 
complaints, findings or diagnoses relative to either knee.  
The first documented evidence of disability involving the 
knees is contained in reports of private treatment, dated 
from April 1997.  The veteran was noted to have left knee 
pain associated with a torn medial meniscus and degenerative 
arthritis, verified by MRI and arthroscopic inspection.  The 
veteran has testified that he had 32 jumps in service and his 
DD Form 214 shows that he is the recipient of a parachutist 
badge; other records verify that he was with an airborne 
division.   The Board observes that the record contains no 
evidence of disability involving the right knee.  A medical 
examination to determine the etiology of any existing 
bilateral knee disorder is necessary.  

Finally, the veteran testified that his hypertension is 
related to his service-connected Type II diabetes mellitus.  
Significantly, the medical records in the veteran's claims 
file to not demonstrate cardiovascular disease in service or 
within one year following his separation from service.  
Rheumatic fever (or possible rheumatic fever) as a child in 
1958 was noted on entrance examination.  Private treatment 
reports dated from September 1990 show that the veteran had a 
medical history remarkable for high blood pressure.  In a 
June 1999 report referring to the veteran's hypertension, Dr. 
Pease noted it was remarkable that the veteran did not have a 
history of diabetes.  Diabetes mellitus was diagnosed in 
March 2002.  No nexus opinion has been obtained to determine 
the etiology of the veteran's hypertension.   



In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify sources of medical treatment 
provided for his hearing loss and 
tinnitus, hypertension, and bilateral 
knee disorder between 1966 and the 
present.  After obtaining the appropriate 
authorizations, the RO should attempt to 
obtain copies of medical records from the 
medical providers identified by the 
veteran.  In addition, the RO should ask 
the veteran to submit pertinent evidence 
in his possession that has not been 
submitted previously.  Submission of 
duplicate copies of information contained 
in the claims folder should be avoided.  
All evidence obtained should be 
associated with the veteran's claims 
folder.  

2.  The veteran should be afforded a VA 
audiometric examination in order to 
determine the current nature and etiology 
of the veteran's existing hearing loss 
and tinnitus.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  The examiner should 
state whether the file was reviewed.  The 
examiner's attention is directed to the 
service medical records that suggest a 
preservice incurrence of a right ear 
condition, veteran's contention of 
possible aggravation due to noise 
exposure and exposure to a concussion 
bomb in Vietnam and evidence of 
occupational noise exposure in the post 
service years.  Based on a review of the 
clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has a 
hearing impairment or tinnitus associated 
with injury, disease or event noted in 
his military service.  In particular, the 
examiner is asked to answer the 
following:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
currently existing hearing impairment 
and/or tinnitus is causally related to 
the veteran's military service.  The 
clinical basis for the opinion should be 
set forth in detail.   

3.  The RO should afford the veteran a VA 
cardiovascular examination in order to 
determine the current nature and etiology 
of his hypertension.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner 
should state whether the file was 
reviewed.  Based on a review of the 
clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has 
hypertension associated with injury, 
disease or event noted in or related to 
his military service.  In particular, the 
examiner is asked to answer the 
following:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current hypertension is causally related 
to the veteran's military service.  In 
this context, the examiner should 
consider whether the veteran's 
hypertension has been caused or worsened 
by his service-connected diabetes 
mellitus.  The clinical bases for the 
opinion should be set forth in detail.  

4.  The RO should afford the veteran a VA 
joints examination in order to determine 
the current nature and etiology of his 
existing knee condition(s).  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner should state whether the 
file was reviewed.  Based on a review of 
the clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has a knee 
disability associated with injury, 
disease or event noted in his military 
service.  In particular, the examiner is 
asked to answer the following:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current knee disability is 
causally related to the veteran's 
military service.  The clinical basis for 
the opinion should be set forth in 
detail.   

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





